In an action to recover damages for medical malpractice, the defendant appeals from a judgment of the Supreme Court, Queens County (Dorsa, J.), dated June 24, 2004, which, upon a jury verdict, is in favor of the plaintiff Nancy Gonzalez and against it in the principal sum of $850,000.
Ordered that the judgment is affirmed, with costs.
The defendant’s contention that the court erred in refusing to charge the jury on comparative negligence is unpreserved for appellate review (see CPLR 4110-b). In any event, the contention is without merit as there was insufficient evidence in the record to support such a charge (see Arpino v Jovin C. Lombardo, P.C., 215 AD2d 614 [1995]; O'Connor v Graziosi, 131 AD2d 553 [1987]).
*653The defendant’s further contention that the verdict was against the weight of the evidence is similarly without merit (see Simmons v East Nassau Med. Group, 260 AD2d 463 [1999]; Nussbaum v Gibstein, 138 AD2d 193 [1988], revd on other grounds 73 NY2d 912 [1989]).
The jury’s award did not deviate materially from what would be reasonable compensation (see Sutch v Yarinsky, 292 AD2d 715 [2002]; Lopez v Bautista, 287 AD2d 601 [2001]; Motichka v Cody, 279 AD2d 310 [2001]; King v Jordan, 265 AD2d 619 [1999]; Baez v Dombroff, 142 AD2d 705 [1988]).
The defendant’s remaining contentions are without merit (see Roseingrave v Massapequa Gen. Hosp., 298 AD2d 377 [2002]; Cerasuoli v Brevetti, 166 AD2d 403 [1990]). Cozier, J.P., Ritter, Rivera and Fisher, JJ., concur.